This office action is in response to the amendments filed on 03/16/2022. Claims 1-20 are currently pending in the application. 
Allowable Subject Matter
Claims 1-20 are allowable in light of the Applicant's argument and in light of the prior art made of record. 

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The elements of independent Claims 1, 8 and 15 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in context of their claims as a whole:

Claim 1, 8 and 15: “… sending bitmap information to a cloud server distinct from the virtual machine management device, wherein the bitmap information identifies a start location and a length of sub-data in basic system data of a to-be-recovered virtual machine…”;




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892. 
Nagarker teaches a backup application which is configured to detect that one or more incremental virtual disk files are provided in a virtual machine image.
Srinivasan teaches an offline provisioning system provides a facility for provisioning a virtual machine without requiring that the virtual machine be launched. The system extends the configuration file or other mechanism used for storing virtual hardware configuration to store provisioning information for software state.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI PATEL whose telephone number is (571)270-3902. The examiner can normally be reached on Monday to Friday,6am-3:30pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. Application/Control Number: 

/KAMINI B PATEL/Primary Examiner, Art Unit 2114